 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:12-CR-00187-TLN

12                                 Plaintiff,             ORDER SEALING DOCUMENTS AS SET
                                                          FORTH IN GOVERNMENT’S NOTICE
13                           v.

14
     MANOLO REYES,
15
                                   Defendant.
16

17

18

19          Pursuant to Local Rule 141(b) and based upon the representation contained in the Government’s

20   Request to Seal, IT IS HEREBY ORDERED that the Government’s Exhibit 2 to Government’s

21   Opposition to Defendant’s Motion for Compassionate Release pertaining to Defendant Manolo Reyes,

22   and the Government’s Request to Seal shall be SEALED until further order of this Court.

23          It is further ordered that electronic access to the sealed documents shall be limited to the United

24   States and counsel for Defendant.

25          The Court has considered the factors set forth in Oregonian Publishing Co. v. U.S. District Court

26   for the District of Oregon, 920 F.2d 1462 (9th Cir. 1990). The Court finds that, for the reasons stated in

27   the Government’s Request, sealing the Governments’s Request and Exhibit 2 serves a compelling

28   interest. The Court further finds that, in the absence of closure, the compelling interests identified by the


                                                          1
30
 1   Government would be harmed. In light of the public filing of its Notice to Seal, the Court further finds

 2   that there are no additional alternatives to sealing the Government’s Request and Exhibit 2 that would

 3   adequately protect the compelling interests identified by the Government.

 4   DATED: April 27, 2021

 5

 6

 7
                                                             Troy L. Nunley
 8                                                           United States District Judge

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         2
30
